The Court,
in accordance with the practice of the Supreme Court, set aside" the default in this case without costs, but observed, that in the city of New-York, there could be no good reason, why the pleading should not in all cases be filed, before a ■copy is served upon the opposite party.' In the country, where many attorneys reside ata distance from"’the clerk’s office, it might be productive of inconvenience, to compel the attorney to put the original paper on file in all cases, before the copy is *77served. And hence the reasonableness of the practice of the Supreme Court. But no" such inconvenience can arise with respect to this court. They therefore directed the following rule to be entered by the reporter.

Regula generalis.

“No copy of a declaration or other pleading shall be served “ upon the opposite party, until after the original shall have been “ regularly filed with the clerk of this court, and the appropriate “ rule entered in the rule book.”